Citation Nr: 1040982	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran served on active duty from October 1982 to September 
1985.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2006 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In December 2009, the Board remanded the matter for additional 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Board notes that the Veteran's August 2006 statement contains 
statements, seeming to indicate his intention to establish 
entitlement to total disability based on individual 
unemployability (TDIU).  This matter is referred to the RO for 
further clarification and/or adjudication.


REMAND

Unfortunately, a remand is again required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In December 2009, the Board remanded the matter for a VA 
examination to obtain an opinion as to whether it is at least as 
likely as not that any current right knee disability was related 
to the Veteran's period of service.  The examiner was also asked 
to state whether the Veteran reported a continuity of right knee 
problems since service and acknowledge that in offering his 
impression.

In examining the June 2010 examination report from the 
examination that was conducted in response to the Board's 
December 2009 remand, the Board notes that the examiner indicated 
that there was no documentation in service of treatment for a 
right knee disability and the Veteran did not received treatment 
for a right knee disability for several years after his discharge 
from service.  The examiner indicated that if the family members' 
reports of the Veteran's pain during and after service were 
accepted as fact, then that would indicate that his right knee 
difficulties possibly began within a year of his discharge from 
service.  Contrary to the Board's instructions, it does not 
appear that the examiner provided a specific opinion as to the 
likelihood of a nexus to service, that took into consideration 
the Veteran's lay report of a continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion); see also 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the 
Veteran's appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran's 
claims folder to the examiner who conducted 
the June 2010 VA examination, or if the 
examiner is no longer available, a suitable 
replacement, to request that the examiner 
prepare an addendum to the report.  The 
Veteran need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  The claims files should be 
made available to and reviewed by the 
examiner.  The examiner must acknowledge 
and discuss the Veteran's report of a 
continuity of right knee pain and swelling 
since service as well as the absence of any 
treatment for the condition for many years 
after service, and state whether, given the 
Veteran's report of a right knee disability 
that had its onset in service, is it at 
least as likely as not that his right knee 
disability is related to or had its onset 
in service.  A complete rationale for all 
opinions reached should be set forth in a 
legible report.

2.  Then, the AMC should readjudicate the 
Veteran's claim of entitlement to service 
connection for a right knee disability.  If 
the benefit sought on appeal is not 
granted, the RO should issue the Veteran 
and his representative a supplemental 
statement of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


